Citation Nr: 1611601	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent, effective August 7, 2009, for degenerative disc disease of the lumbar spine, to include whether higher ratings are warranted for right and left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1978 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In January 2015, the Board denied service connection for a right knee disability and tinnitus, but granted a 10 percent rating for DDD of the lumbar spine, effective August 7, 2009.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an Order granting a Joint Motion for Partial Remand by the parties, vacating the decision with respect to the issues described above, and remanding the matter to Board for further action.

The issues of service connection right knee disability and a rating in excess of 10 percent for DDD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as a result of hazardous noise exposure during service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current tinnitus disability, or to have caused chronic or continuous symptoms.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0540, slip opinion at 18 (Vet. App. February 9, 2015) (tinnitus is an organic disease of the nervous system).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran develops certain chronic diseases, such as an organic disease of the nervous system (including tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records contain reports of physical examinations conducted in August 1980, August 1986, September 1991, and June 1997 which document normal clinical evaluations of the Veteran's ears, without complaints of tinnitus.  A March 1998 report of medical history prior to the Veteran's retirement contains his report that his hearing had decreased a little; he also endorsed ear, nose, or throat trouble in addition to hearing loss.  A May 1998 audiological examination documents the Veteran's specific report of intermittent tinnitus, greater in his right ear.  

At a September 1998 VA audiological examination, offered in conjunction with the Veteran's unrelated claim for service connection for hearing loss, the Veteran reported an onset of tinnitus in his right ear beginning in the 1970s.  He stated that he wore ear protection for weapons training throughout his military career but reported no use of ear protection during his early career in his work as a mechanic and that he received extensive exposure to noise without ear protection while serving as a cook in the field for artillery units in Grenada and Saudi Arabia.  He further denied any civilian exposure to hazardous noise.  He reported that his tinnitus had not progressed since its onset and that it had no impact upon his lifestyle.  He also stated that there was no suppression of tinnitus when wearing a hearing aid.  Ultimately, the September 1998 VA examiner offered no etiological opinion regarding the Veteran's claimed tinnitus condition.  

At a subsequent VA examination in September 2013, offered specifically concerning the Veteran's tinnitus claim, he reported recurrent tinnitus in his right ear which occurred three to four times per week since military service.  The examiner reviewed the claims file and opined that the Veteran's reported tinnitus was less likely than not caused by or a result of military noise exposure.  He stated that the Veteran entered the military with severe sensorineural hearing loss in the right ear and normal hearing thresholds in the left ear.  There were no significant threshold shifts for the left or right ear during the Veteran's military service; however, and given the lack of change in the Veteran's hearing thresholds, the examiner opined that there was no nexus, and that tinnitus is less likely than not caused by or a result of military noise exposure.  Rather, because the Veteran had a diagnosis of right ear hearing loss prior to entering active service, the examiner stated that his tinnitus, a symptom associated with hearing loss, is at least as likely as not a symptom associated with the Veteran's nonservice-connected right ear hearing loss.  

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran testified at the November 2014 Board hearing that he experienced constant ringing in his ears, which sometimes prevented him from sleeping at night and required the use of a sound machine.  He stated that it started becoming more of a problem in about 1986 and that he reported the ringing in his ears during an annual hearing test during service.  

In this case, the Board finds no reason to doubt the Veteran's credibility.  As an initial point, he was found to be credible at his hearing regarding the onset of tinnitus.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  

The Veteran has credibly testified he began experiencing ringing while in service and that it continued to the present day.  This testimony has been reiterated in verbal and written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.  As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus during service and since service-and with evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity-all the elements of service connection have been met and service connection is established.  See Buchanan, 451 F.3d. at 1335 (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

In reaching this conclusion, the Board acknowledges that the VA examiner's statement that because the Veteran had a diagnosis of right ear hearing loss prior to entering active service, the Veteran's tinnitus, a symptom associated with hearing loss, is at least as likely as not a symptom associated with his nonservice-connected right ear hearing loss.  However, the September 1998 VA examiner had previously acknowledged that the Veteran reported that the onset of tinnitus in his right ear began in the 1970's.  As such, the examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, the Veteran's appeal regarding entitlements to service connection for a right knee disability and an increased rating for degenerative disc disease of the lumbar spine must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that he is afforded every possible consideration.

In short, an addendum medical opinion to the August 2013 VA examination regarding the Veteran's service-connected low back disability is needed in order to address its functional loss during flare-ups.  

Additionally, an addendum medical opinion to the August 2013 VA examination regarding the Veteran's service connection claim for a right knee disability is needed in order to address both in-service injuries that are documented in the Veteran's service treatment records.  Previous VA examinations have not discussed the Veteran's December 1978 service treatment record that documents a right knee injury.

Accordingly, these issues are REMANDED for the following action:

1.  Obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed right knee disability.  The claims file should be made available to the examiner for review.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current right knee disability is causally related to service, to include in-service injuries from December 1978 and August 1989.

2.  Obtain an addendum opinion to determine and clarify the extent of functional loss due to flare-ups exhibited by the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner should comment on whether the Veteran's low back disability causes additional functional loss and/or limitation due to pain, weakness, excess fatigability, or incoordination.  Functional loss includes decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The claims file should be made available to the examiner for review.  

3.  Following the completion of the foregoing, readjudicate the Veteran's claims, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


